Citation Nr: 1102782	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-19 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for residuals 
of a traumatic brain injury to include depression.

2.  Entitlement to service connection for residuals of a 
traumatic brain injury to include depression.



ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from April 1980 to January 1988 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  

The Board has consolidated the Veteran's claims to more 
accurately characterize his interests. 

The reopened claim of service connection for residuals of a 
traumatic brain injury to include depression is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence received since the February 2007 rating decision is 
new and when considered with previous evidence of record relates 
to an unestablished fact necessary to substantiate the claim of 
entitlement to service connection for residuals of a traumatic 
brain injury, to include depression.  





CONCLUSION OF LAW

New and material evidence was received sufficient to reopen the 
claim of entitlement to service connection for residuals of a 
traumatic brain injury, to include depression.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The United States Court of Appeals for Veterans 
Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements applied to all elements of 
a claim.  

As to the petition to reopen the claim of entitlement to service 
connection for residuals of a traumatic brain injury to include 
depression, the Board notes that the claim is being reopened for 
the reasons explained below.  Therefore, any defects in VCAA 
notice and development as to reopening is harmless error.  

The New and Material Evidence

The Veteran contends that he has residuals of the head traumas he 
sustained while on active duty. He contends that his residuals 
include depression.  It is requested that the Veteran be afforded 
the benefit of the doubt. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).

The Court has held that in determining whether the evidence is 
new and material, the credibility of the newly presented evidence 
is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam).  The Board is required to give consideration 
to all of the evidence received since the February 2007 rating 
decision in light of the totality of the record.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).

In general, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310 (2010).  Compensation is also 
payable when service-connected disability has aggravated a non-
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The requirement of a current disability is "satisfied when a 
claimant has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim."  
See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

As to the application to reopen the claim of service connection 
for residuals of a traumatic brain injury, the July 2008 VA 
psychiatric examiner, after a review of the record on appeal and 
an examination of the claimant, opined that 
"[n]europsychological testing revealed difficulties with working 
memory and sustained concentration as well as [with] visual 
memory that could represent a residual effect of the [V]eteran's 
[traumatic brain injury (TBI)] of some 20 years [ago]." It was 
thereafter opined that "it is [at]1 least as likely as not that 
the residuals from the TBI contribute to the [V]eteran's 
cognitive and affective instability." 

The Board finds that this opinion, the credibility of which must 
be presumed, provides competent evidence that the Veteran has a 
current disability that was caused by his military service.  See 
38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in service 
or an injury or disease incurred therein).  Therefore, the Board 
finds that the additional evidence is both new and material as 
defined by regulation.  38 C.F.R. § 3.156(a).  The claim of 
service connection for residuals of a traumatic brain injury to 
include depression is therefore reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

ORDER

The petition to reopen a claim of service connection for 
residuals of a traumatic brain injury to include depression is 
granted.



REMAND

Given the Veteran's claims regarding receiving ongoing treatment, 
while the appeal is in remand status his contemporary treatment 
records should be obtained and associated with the record.  See 
38 U.S.C.A. § 5103A(b).  In addition, he should be afforded VA 
neurological and psychiatric examinations which, more fully, 
addresses the nature and etiology of any residuals he may have as 
a result of his inservice traumatic brain injuries.

After undertaking the above development, the agency of original 
jurisdiction should also provide the Veteran with updated 
38 U.S.C.A. § 5103(a) notice of the laws and regulations 
governing secondary service connection found at 38 C.F.R. § 3.310 
and as explained by the Court in Allen, supra, before 
readjudicating his claim.  

Accordingly, this issue is REMANDED to the AMC/RO for the 
following actions:

1.  The AMC/RO should obtain and associate 
with the record the Veteran's 
contemporaneous psychiatric treatment 
records as well as any treatment records 
relating to head trauma that have not as 
yet been associated with the claim's file.  
All actions to obtain the requested records 
should be documented fully in the claim's 
file.

2.  After undertaking the above 
development, the AMC/RO should schedule the 
Veteran for VA neurological and psychiatric 
examinations by a psychiatrist and 
neurologist to ascertain the origin of any 
current residuals of a traumatic brain 
injury to include any psychiatric disorders 
such as depression.  The claim's folder is 
to be provided to the examiner for review 
in conjunction with the examination and the 
examination report should reflect that the 
examiner reviewed the claim's folder.  
After a review of the claim's folder and an 
examination of the Veteran, the examiners 
should provide answers to the following 
question:

1)	Is it at least as likely as 
not that the Veteran has any 
current residuals of a 
traumatic brain injury in 
service? If so, identify all 
such diagnoses to include any 
current psychiatric disorders.

2)	Is it at least as likely as 
not that the Veteran has any 
current psychiatric problems 
that had their origin during 
active duty?

Note:  In providing answers to the above 
questions, the examiner is advised that the 
term "at least as likely as not" does not 
mean within the realm of possibility.  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is medically 
sound to find in favor of causation as to 
find against causation.  More likely and at 
least as  likely as not support the 
contended causal relationship; less likely 
weighs against the claim. 

3.  The AMC/RO should thereafter provide 
the Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 5103A; 
and 38 C.F.R. § 3.159 which notice should 
include, among other things, notice of 38 
C.F.R. § 3.310 and Allen, supra.

4.  The AMC/RO should thereafter 
readjudicate the claim.  If the claim 
remains denied, the AMC/RO should issue a 
supplemental statement of the case (SSOC) 
to the Veteran.  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of 
the evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal including 38 
C.F.R. § 3.310 and Allen, supra.  A 
reasonable period of time should be allowed 
for response.  The case should then be 
returned to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all 


claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


